Citation Nr: 1038627	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  04-32 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 
percent for the Veteran's chemical burn residuals with post-
inflammatory hyperpigmentation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from February 1943 to July 1945.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) which, in pertinent part, 
established service connection for chemical burn residuals with 
post-inflammatory hyperpigmentation; assigned a 10 percent 
evaluation for that disability; and effectuated the award as of 
April 11, 2003.  In March 2007, the Veteran submitted a Motion to 
Advance on the Docket.  In March 2007, the Board granted the 
Veteran's motion.  In April 2007, the Board, in pertinent part, 
denied an effective date prior to April 11, 2003, for the award 
of service connection for chemical burn residuals with post-
inflammatory hyperpigmentation and remanded the issue of an 
initial evaluation in excess of 10 percent for the Veteran's 
chemical burn residuals with post-inflammatory residuals to the 
RO for additional action.  

In July 2009, the Board again remanded the issue of an initial 
evaluation in excess of 10 percent for the Veteran's chemical 
burn residuals with post-inflammatory residuals to the RO for 
additional action.  In May 2010, the Board remanded the Veteran's 
appeal to the RO for compliance with its prior Remand 
instructions.  

The Board observes that the Veteran has appealed from the initial 
evaluation assigned for his service-connected chemical burn 
residuals.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a similar appeal and directed that it was specifically 
not a claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issue as entitlement to an 
initial disability evaluation in excess of 10 percent for the 
Veteran's chemical burn residuals with post-inflammatory 
hyperpigmentation.  The Veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities are the same regardless 
of how the issue is styled.  
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran's chemical burn residuals with post-inflammatory 
hyperpigmentation have been shown to be productive of subjective 
complaints and no objective evidence of scars, skin involvement, 
or other impairment on repeated VA examination.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for the Veteran's chemical burn residuals with post-inflammatory 
hyperpigmentation have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, 7806 (2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the Department of Veterans Affairs 
(VA) will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In reviewing 
the Veteran's claim, the Board finds that the RO issued VCAA 
notices to the Veteran in April 2003, May 2003, February 2005, 
and May 2007 which informed him of the evidence generally needed 
to support a claim of entitlement to service connection and the 
assignment of an evaluation and effective date for an initial 
award of service connection; what actions he needed to undertake; 
and how the VA would assist him in developing his claim.  
However, in Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, once service connection was 
granted there was no further duty to notify.

The VA has attempted to secure all relevant documentation to the 
extent possible.  The Veteran was afforded multiple VA 
examinations for compensation purposes.  The examination reports 
are of record.  The Veteran was contacted to clarify whether he 
desired a hearing before a Veterans Law Judge.  He indicated that 
he would be unable to attend such a hearing.  In May 2010, the 
Board remanded the Veteran's appeal to the RO for compliance with 
its July 2009 Remand instructions  which directed that the 
Veteran was to be afforded a VA examination for compensation 
purposes with all relevant dermatological testing and studies 
including color photographs of the affected areas and the Court's 
holding in Stegall v. West, 11 Vet. App. 268 (1998).  To that 
end, when the VA undertakes to obtain an opinion, it must ensure 
that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The Veteran was afforded a May 2010 VA 
examination which encompassed all relevant dermatological 
studies.  However, no photographs were taken.  The examiner 
identified no current scars or other chemical burn residuals.  
Therefore, color photographs were not necessary.  The Board finds 
that there has been substantial compliance with its May 2010 
remand instructions and an additional remand is not required.  
D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial 
rather than strict compliance with the terms of a Board remand is 
required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
In addition, the RO wrote to the Veteran in September 2009 
requesting that he identify health care providers who might have 
additional pertinent records dating from April 2003.  The Veteran 
did not provide any such information to the RO.  Additional VA 
treatment records dating from November 2008 were added to the 
record.  Accordingly, the Board finds that there has been 
substantial compliance with its Remand instructions and further 
action is not required.  

There remains no issue as to the substantial completeness of the 
Veteran's claim.  All relevant facts have been developed to the 
extent possible.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met as set forth above.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 
05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Consequently, the Board now turns to 
the merits of the Veteran's claim.  

II.  Historical Review

The Veteran's service treatment records indicate that he was 
treated for chronic eczematoid dermatitis of the neck, the face, 
and the hands.  The report of a June 2003 VA examination for 
compensation purposes states that the Veteran presented a history 
of having sustained chemical burns involving the face, the eyes, 
the neck, and the hands during active service.  An impression of 
"severe chemical burns with post-inflammatory 
hyperpigmentation" was advanced.  In August 2003, the RO 
established service connection for chemical burns with 
post-inflammatory hyperpigmentation; assigned an initial 10 
percent evaluation for that disability; and effectuated the award 
as of April 11, 2003.  


III.  Evaluation

Disability evaluations are determined by comparing the Veteran's 
current symptomatology with the criteria set forth in the 
Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  In evaluating claims received 
prior to October 23, 2008, disfigurement of the head, face, or 
neck with one characteristic of disfigurement warrants assignment 
of a 10 percent evaluation.  A 30 percent evaluation requires 
disfigurement of the head, face, or neck with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or; with two 
or three characteristics of disfigurement.  The eight 
characteristics of disfigurement are: a scar five or more inches 
(13 or more centimeters) in length; a scar at least one-quarter 
inch (0.6 centimeters) wide at widest part; surface contour of 
scar elevated or depressed on palpation; a scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 square centimeters); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters); underlying 
soft tissue missing in an area exceeding six square inches (39 
square centimeters); and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2008).  

Scars not of the head, face, or neck, that are deep or that cause 
limited motion and which exceed an area or areas of at least 6 
square inches (39 sq. cm.) warrants a 10 percent evaluation.  A 
20 percent evaluation requires an area or areas of at least 12 
square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2008).  

Scars on areas of the body other than the head, the face, or the 
neck that are superficial; do not limit motion; and involve an 
area or areas exceeding 144 square inches (929 square 
centimeters) warrant assignment of a 10 percent evaluation.  
Scars in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or the trunk, 
are to be separately evaluated and combined in accordance with 38 
C.F.R. § 4.25 (2009).  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2008).  An unstable superficial scar warrants a 10 percent 
evaluation.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of the skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A superficial scar 
which is painful on examination warrants a 10 percent evaluation.  
A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  
Other scars are to be evaluated based upon limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).  

A 10 percent evaluation is warranted for dermatitis and/or eczema 
involving at least 5 percent, but less than 20 percent, of the 
entire body; at least 5 percent, but less than 20 percent, of 
exposed areas affected; or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period.  A 30 percent evaluation requires involvement of 20 to 40 
percent of the entire body; 20 to 40 percent of exposed areas 
affected; or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  Dermatitis can also be evaluated as disfigurement of the 
head, the face, or the neck under Diagnostic Code 7800 or as 
scars under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805 depending upon the predominant disability.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2008).  

The Board observes that the applicable rating criteria for skin 
disorders, found at 38 C.F.R. § 4.118, were amended effective in 
October 2008.  However, the October 2008 revisions are applicable 
to applications for benefits received by VA on or after October 
23, 2008, or in the situation where the Veteran is rated under 
codes 7800 to 7805 and requests review under these criteria.  See 
73 Fed. Reg. 54708 (September 23, 2008).  In this case the 
Veteran filed his claim prior to October 23, 2008, and he is not 
rated under codes 7800 to 7805.  Therefore, only the pre-October 
2008 version of the schedular criteria is applicable in this 
case.

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009).  

In a June 2003 written statement, the Veteran conveyed that his 
chemical burn residuals were manifested by allergic reactions to 
dust, soaps, detergents, medicine, anesthesia, paints, paint 
thinners, and insect repellants.  

At the June 2003 VA examination for compensation purposes, the 
Veteran complained of burning, pain, and "severe 
sensitivities."  He reported that he experienced erythema of the 
skin on his neck due to his having "sprayed his house for bug 
control" the day prior to the examination.  On examination, the 
Veteran exhibited deeply pigmented and ill-defined patches on the 
face, the eyes, and the dorsa of the hands; severe erythema of 
the lateral neck; and no ulceration, exfoliation, crusting, or 
systemic or nervous manifestations.  The examiner commented that:

My impression is severe chemical burns with 
post-inflammatory hyperpigmentation that 
occurred in the 1940s while he was in the 
military.  ...  The diseased area involves 
greater than 10 percent with total body 
surface area in the exposed skin that was 
exposed to the chemicals involved.  He does 
not have any systemic or nervous 
manifestations.  

In his undated notice of disagreement received in January 2004, 
the Veteran advanced that an evaluation in excess of 10 percent 
was warranted as his chronic chemical burn residuals are 
manifested by a loss of pigment on his hands, eyes, ears, and 
neck; allergies to medications including penicillin, Novocain, 
and sulfa drugs; the functional loss of use of the hands; the 
inability to use computers; and infertility.  He stated that he 
felt a burning sensation on his face, eyes, neck, ears, and hands 
when he was exposed to bright sunlight and/or exposed or 
otherwise near computers, televisions, X-ray machines, copiers, 
electric typewriters, and cell phones.  

A September 2005 written statement from the accredited 
representative asserts that an initial evaluation in excess of 10 
percent was warranted for the Veteran's chemical burn residuals 
as the involved area encompasses greater than 10 percent of his 
skin surface; the affected areas were severely sensitive; and he 
was sensitive to sunlight.  

In a June 2007 written statement, the Veteran reiterated that he 
had to handwrite all of his correspondence as his chemical burn 
residuals prevented him from using computers.  In a July 2007 
written statement, the Veteran conveyed that his chemical burn 
residuals were manifested by: the complete loss of the "outer 
skin (epidermis)" on his hands and neck and the areas around his 
eyes and ears; the inability to go outdoors without an umbrella 
and/or using "special creams and lotions;" severe allergic 
reactions to laundry soap, pesticides, penicillin, Novocain, and 
sulfa drugs; and the inability to use or to be near computers, 
cell phones, and "most other electronic equipment."  

In a July 2009 written statement, the Veteran conveyed that he 
had lost parts of his outer skin from his hands, ears, necks, and 
groin due to his chemical burn residuals.  

VA clinical documentation dated in November 2009 indicates that 
the Veteran had no skin rashes or lesions.  Assessments of mild 
eczema, light sensitivity, and contact dermatitis were advanced.  

At a November 2009 VA examination for compensation purposes, the 
Veteran reported that his chemical burns in the 1940's affected 
his entire body; had "resolved" on the outside; and still 
caused 'pains and burning' on the inside."  On examination, the 
Veteran exhibited "a few" solar keratoses on his back.  No 
scars were observed.  There was no skin breakdown or pain.  No 
exposed areas were affected and less than 5% of total body area 
was involved.  The chemical burn residuals were found to 
superficial with no inflammation, keloid formation, edema, or any 
disabling effects.  The examiner commented that:

[Patient] has no chemical burns or scars 
today.  He states that all his problems are 
on the inside of his body - which I cannot 
see.  There are age-related findings on 
skin and I believe that these are due to 
his age of 87.  

At the May 2010 VA examination for compensation purposes, the 
Veteran complained of experiencing skin burning, reddening, and 
blistering after using or being in proximity to cell phones, 
computers, and other electronic devices.  On examination, the 
Veteran exhibited "a few" actinic keratosis on the back; 
varicose veins on his legs; and no other lesions, scars, eczema, 
erythema, or edema. The Veteran was noted to be fair skinned and 
to have thin, fine skin. The Veteran's chemical burn residuals 
were found not to be manifested by any current skin involvement.  
The examiner noted that the Veteran left the examining room as 
the examiner's computer "was causing him to feel a burning 
sensation."  The neurological examination could not be completed 
and therefore the Board does not have information on which to 
determine whether there is a neurological disability associated 
with the service-connected disability.  The Veteran was diagnosed 
with eczematous dermatitis with photoallergic eruptions.  The 
Veteran reported that he was retired since 1997 due to age or 
duration of work.

A May 2010 written statement from C. P. conveys that the 
Veteran's active service "cost him the loss of his health."  

In an undated written statement received in May 2010, the Veteran 
advanced that he had "no outer skin/protective pigment" on the 
skin of his hands, eyes, and ears.  He stated that the skin on 
the back of his ears and on a portion of his neck became swollen 
and black and blue after he had used a cell phone for several 
days.  

The Board has reviewed the evidence of record including the 
Veteran's written statements on appeal.  The Veteran asserts that 
an initial evaluation in excess of 10 percent is warranted for 
his chemical burn residuals as the disability is manifested by a 
severe reaction to electronic devices, chemicals, and sunlight.  
He acknowledges that he has no chronic external manifestations of 
his service-connected disability.  The Veteran's chemical burn 
residuals alone have been shown to be manifested solely by 
subjective complaints and no objective evidence of scars or 
eczema/dermatitis on repeated VA examination.  Although mild 
eczema was diagnosed in one medical record in 2009, the physical 
findings were normal.  The examiner in June 2003 noted that the 
Veteran had deeply pigmented and ill-defined patches on the face, 
the eyes and the dorsa of the hands.  The examiner noted that 
greater than 10 percent of the body was involved but there were 
no systemic or nervous manifestations.  The Board remanded as 
sufficient information concerning the specific percentage of body 
affected had not been provided.  Upon VA examination that same 
month, however, no scar, skin breakdown, or pain were noted.  No 
exposed areas were affected.  While the examiner noted that there 
was "less than 5% of total body area," the examiner was 
referring to the Veteran's actinic keratosis and varicose veins 
given that he found no other skin abnormalities during the 
examination.  

While the Veteran has repeatedly conveyed during the pendency of 
the instant appeal that he experienced chronic skin and pigment 
loss, such manifestations have not be found on repeated physical 
evaluation.  Pursuant to Diagnostic Code 7800, at most the 
Veteran would have one characteristic of disfigurement as the 
June 2003 noted that there was hyper-pigmented skin on the face.  
The skin was not, however, noted to have abnormal texture or to 
be indurated and inflexible.  Moreover as scars were not found, 
the Veteran does not exhibit more than one characteristic of 
disfigurement pursuant to Code 7800 and without scars, Codes 7802 
to 7805 are not applicable.  To the extent that the 2003 examiner 
reported that there was greater than 10 percent involvement of 
the body, the Board assigns this little probative value as the 
examiner did not indicate the percentage involved.  Accordingly, 
another examination was ordered and that examiner found less than 
5 percent body involvement.  However, as was explained above, the 
examiner found no objective skin manifestations and therefore was 
referring to the actinic keratoses and varicose veins.  Even if 
the examiner was referring to the service-connected disability, 
this would not warrant a rating in excess of 10 percent under 
Code 7806.  In addition, there is no evidence of intermittent 
system therapy such as corticosteroids or other immunosuppressive 
drugs.  The Board has considered the Veteran's lay statements, 
however, finds the medical evidence, particularly the 2010 VA 
examination, most probative as to the extent of disability that 
is due to his service-connected condition.  The most probative 
evidence does not show that at least 20 percent of the body or 
exposed areas is affected.  The Veteran's complaints as to the 
disability including his allergic reactions are encompassed by 
the 10 percent rating assigned pursuant to Code 7806.  In that 
regard, the 2010 examiner specifically noted that photallergy is 
caused by UVA and eventually causes an eczematous reaction.  The 
examiner also noted that studies of idiopathic environmental 
intolerance attributed to electromagnetic fields found no robust 
evidence to support that symptoms are triggered by exposure to 
electromagnetic fields.  The examiner also noted that there is no 
valid evidence, based on studies, for an association between 
impaired well-being and cell phone use.  Moreover, systemic or 
nervous manifestations are not shown by the more probative 
medical evidence.  Accordingly, a schedular evaluation in excess 
of 10 percent is not warranted at any time during the pendency of 
the instant appeal.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7801, 7802, 7803, 7804, 7805, 7806 (2008); See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

As discussed above, the evidence considered as a whole does not 
show that there is an exceptional disability picture concerning 
the service-connected disability such that the schedular criteria 
are inadequate.  As the manifestations and complaints 
attributable to the service-connected disability are encompassed 
within the assigned 10 percent schedular rating and the Veteran 
has been retired for many years and therefore does not experience 
marked interference with employment, referral for consideration 
of assignment of an evaluation on an extra-schedular basis is not 
warranted.  38 C.F.R. § 3.321(b)(1) (2009); Thun v. Peake, 22 Vet 
App 111 (2008).  In addition, there is no indication that he is 
unemployable as a result of the service-connected disability.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).


	(CONTINUED ON NEXT PAGE)



ORDER

An initial evaluation in excess of 10 percent for the Veteran's 
chemical burn residuals with post-inflammatory hyperpigmentation 
is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


